Citation Nr: 1015935	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  07-20 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
previously denied claim for service connection for a left 
shoulder disability, and if so, whether service connection is 
warranted.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1967 to June 1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which 
determined the Veteran had not submitted new and material 
evidence and, therefore, declined to reopen his previously 
denied, unappealed claim for service connection for a left 
shoulder disability.  The November 2006 rating decision also 
denied the Veteran's claims for service connection for 
bilateral hearing loss and tinnitus.

In support of his claim, the Veteran testified at the RO's 
office in Phoenix, Arizona (Travel Board hearing) held before 
the undersigned acting Veterans Law Judge (VLJ) in August 
2009.

The issues of entitlement to service connection for bilateral 
hearing loss and bilateral tinnitus are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a January 1971 rating decision, the RO denied the 
Veteran's claim for service connection for a left shoulder 
disability.  The RO sent him a letter in February 1971 
notifying him of that decision and apprising him of his 
procedural and appellate rights, and he did not appeal.

2.  Additional evidence pertaining to the claim of 
entitlement to service connection for a left shoulder 
disability received since the January 1971 decision is not 
duplicative or cumulative of evidence previously considered, 
and does relate to an unestablished fact necessary to 
substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim for service connection for a left shoulder disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background, and an analysis 
of its decision.

The Duties to Assist and Notify

Since the Board is reopening the claim for service connection 
for a left shoulder disability, and then further developing 
it on remand before readjudicating it on the underlying 
merits, there is no need to discuss at this point whether 
there has been compliance with the duty-to-notify-and-assist 
provisions of the Veterans Claims Assistance Act (VCAA).  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b)(1) (2009); Quartuccio v. Principi, 16 
Vet. App. 183, 197 (2002).  This is better determined once 
the additional development on remand has been completed, 
including in terms of:  (1) informing the Veteran of the 
information and evidence not of record that is necessary to 
substantiate his claim; (2) informing him of the information 
and evidence that VA will obtain and assist him in obtaining; 
(3) informing him of the information and evidence he is 
expected to provide; and (4) requesting that he provide any 
evidence in his possession pertaining to his claim, or 
something to the effect that he should "give us everything 
you've got pertaining to your claim."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  Proper VCAA notice will also advise him of 
the downstream disability rating and effective date elements 
of his claim, in the event service connection is eventually 
granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).

Since the Board is reopening the claim, there is no need to 
discuss whether there has been compliance with Kent v. 
Nicholson, 20 Vet. App. 1 (2006), in terms of notifying the 
Veteran of the evidence necessary to substantiate the element 
or elements of his claim that were found insufficient in the 
previous denial.  Kent, 20 Vet. App. at 10-11; see also 
VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (where VA's 
Office of General Counsel issued informal guidance 
interpreting Kent as requiring the notice to specifically 
identify the kind of evidence that would overcome the prior 
deficiency rather than simply stating the evidence must 
relate to the stated basis of the prior denial).  This is 
because the Board is reopening the claim irrespective of any 
Kent concerns.

Whether there is New and Material Evidence to Reopen the 
Claim for Service Connection for a Left Shoulder Disability

The RO denied the Veteran's petition to reopen his claim for 
service connection for a left shoulder disability in the 
November 2006 rating decision at issue - determining he had 
not submitted new and material evidence to warrant reopening 
the claim.  The Board also must make this threshold 
preliminary determination as to whether new and material 
evidence has been submitted, before proceeding further, 
because it affects the Board's jurisdiction to reach the 
underling claim for service connection and adjudicate it on 
the merits on a de novo basis.  See Barnett v. Brown, 83 F.3d 
1380 (1383-4 (Fed. Cir. 1996).  See also Bulter v. Brown, 9 
Vet. App. 167, 171 (1996).  If the Board finds that new and 
material evidence has not been submitted, then its analysis 
must end, as further analysis is neither required nor 
permitted.  See Barnett, 83 F.3d at 1383-4.

The RO initially considered - and denied, this claim in 
January 1971.  As cause for denying this claim, the RO 
pointed out there was (at least at that time) no evidence 
establishing the Veteran's pre-existing left shoulder 
disability was aggravated beyond its normal progression 
during his period of active military service from June 1967 
to June 1969.  The RO sent him a letter later in February 
1971 notifying him of that decision and apprising him of his 
procedural and appellate rights, and he did not appeal.  So 
that decision is final and binding on him based on the 
evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.302, 20.1103 (2009).

If, however, new and material evidence is presented or 
secured with respect to a claim that has been denied, and not 
appealed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108 (West 2002).

The Veteran filed his petition to reopen this claim in August 
2006.  For petitions to reopen, as here, filed on or after 
August 29, 2001, new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence already of record at the time of 
the last prior final denial of the claim sought to be opened.  
It must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").

The evidence that must be considered in determining whether 
there is a basis for reopening the Veteran's claims is 
evidence that has been added to the record since that final 
and binding January 1971 rating decision.  See Evans v. 
Brown, 9 Vet. App. 273 (1996) (indicating the evidence to be 
considered in making this new and material determination is 
that added to the record since the last final denial on any 
basis).

The additional evidence received since that January 1971 
denial consists of:  service treatment records (STRS), 
records from his personnel file, private medical records 
dated in 1966, a transcript of the Veteran's Travel Board 
hearing, and lay statements.

With the exception of the STRs, all of this additional 
evidence is new in the sense that it has not been submitted 
to VA before and, thus, never considered.  

And, the Veteran's hearing testimony (as documented in the 
hearing transcript) and the 1966 private medical records are 
also material because they relate to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
Specifically, the Veteran testified at his hearing that in 
July 1965 he injured his left shoulder while en route from a 
Fort Lewis, Washington summer training camp.  During that 
time, the Veteran reportedly was a member of a Senior Reserve 
Officers' Training Corps program.  The Veteran asserts that 
he was on active duty for training (ACDUTRA) while at this 
summer camp and therefore was on active duty when he injured 
his shoulder.  The private medical records indicate that the 
Veteran was treated for this shoulder injury shortly after 
the accident in 1966.  So this evidence is material to the 
claim because it suggests that the Veteran's left shoulder 
disability may have been incurred during his active military 
service, and therefore is not a pre-existing condition as was 
previously determined by the RO in January 1971.  
See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) 
(holding that new evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a Veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim).  As also indicated in 
Evans v. Brown, 9 Vet. App. 273, 284 (1996), the newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.

Therefore, the Board finds that this evidence is new and 
material evidence, and the claim is reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  It now must be readjudicated on 
the underlying merits, i.e., on a de novo basis.  But, as 
mentioned, this will be temporarily deferred pending 
completion of the additional development of the claim on 
remand.


ORDER

As new and material evidence has been submitted, the petition 
to reopen the claim for service connection for a left 
shoulder disability is granted subject to the further 
development of this claim on remand.


REMAND

Although the Board sincerely regrets the additional delay 
that will result from this remand, it is necessary to ensure 
there is a complete record upon which to decide this appeal 
so the Veteran is afforded every possible consideration.

Left Shoulder Claim

As previously mentioned, the Veteran testified at his hearing 
that in July 1965 he injured his left shoulder while en route 
from a Fort Lewis, Washington, summer training camp.  During 
this time, the Veteran reportedly was a member of the Senior 
Reserve Officers' Training Corps program.  The Veteran 
asserts that he was on active duty for training (ACDUTRA) 
while stationed at Fort Lewis, and therefore was on active 
duty when he injured his shoulder.  

The Board notes that ACDUTRA includes duty performed by a 
member of a Senior Reserve Officers' Training Corps (ROTC) 
program when ordered to such duty under 10 U.S.C.A. §§ 2101 
et. seq. 38 U.S.C.A. § 101 (22) (D) (West 2002).  See 38 
C.F.R. § 3.6 (c) (4) (2009).  The dates of any such training 
conducted by the Veteran have not been verified.  Therefore, 
the Board finds that additional development is required to 
determine the exact dates of any such service.  One method 
which has not yet been attempted in this case is to contact 
the Defense Finance and Accounting Service and request 
records of the periods for which the Veteran received pay.

Additionally, the Veteran submitted copies of his personnel 
record.  The RO needs to obtain a complete copy of the 
Veteran's personnel record, as this may also indicate whether 
the Veteran was on ACDUTRA or INACDUTRA during the summer of 
1965.

Hearing Loss and Tinnitus Claims

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c)(4) (2009).   

Here, the Veteran testified at his hearing that he has been 
recently treated on an outpatient basis for his bilateral 
hearing loss and tinnitus.  The Board does not currently have 
an audiogram on file to determine the extent of the Veteran's 
claimed bilateral hearing loss and tinnitus.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2009).  

Additionally, the Veteran testified at his hearing that he 
was exposed to excessive rifle noise during service while 
instructing new trainees in his position as a Mechanical 
Maintenance Officer.  The evidence in the claims file 
confirms that the Veteran participated in rifle training, as 
the Veteran was awarded an Expert Badge with a Rifle Bar 
award.  Additionally, the Veteran's DD Form 214 shows that 
his military occupational specialty (MOS) was a Mechanical 
Maintenance Officer.  

Therefore, the Board finds that the Veteran should be 
afforded a VA evaluation to determine if he has a current 
bilateral hearing loss disability according to VA standards, 
if he has a current tinnitus disability, and, if so, whether 
these disabilities are etiologically related to his military 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Additionally, at his hearing, the Veteran stated that he has 
recently gone through the VA to Arizona State University 
(ASU) for treatment for his hearing loss and tinnitus.  The 
Board sees that no attempt has been made to obtain these 
medical records.  These records are not currently in the file 
and, thus, should be obtained before deciding his appeal.  
38 C.F.R.§ 3.159(c)(1) (2009).

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  The RO/AMC should contact the 
United States Army Reserve, and request 
verification of any dates of active 
duty, active duty for training, and 
inactive duty training which the 
Veteran had with the United States Army 
Reserve, to include the claimed period 
of training with the ROTC in 1965.

2.  If necessary, the RO/AMC should 
contact the Defense Finance and 
Accounting Service and request that 
they identify the specific dates of all 
periods of active duty for training and 
inactive duty training in the Army 
Reserve, including any duty performed 
as a member of a Senior Reserve 
Officers' Training Corps program when 
ordered to such duty under 10 U.S.C.A. 
§§ 2101.

3.  The RO/AMC shall obtain the 
Veteran's personnel file.  The efforts 
to obtain these records should be 
documented, and any evidence received 
in response to this request should be 
associated with the claims folder for 
consideration.  If attempts to obtain 
these records are unsuccessful, and 
further attempts to obtain them would 
be futile, then also document this in 
the file and notify the Veteran 
accordingly.

4.  The RO/AMC shall contact the 
Veteran and ask him to provide the 
names and addresses of all VA and non-
VA medical care providers who have 
treated him for his left shoulder, 
hearing loss, and tinnitus disabilities 
since leaving the military service in 
1969.  With his authorization, obtain 
these and any other records he 
indicates are relevant to his claims.  
The RO should also specifically attempt 
to obtain treatment records dated in 
July and August 1965 from the Shasta 
Community Hospital.  If attempts to 
obtain these records are unsuccessful, 
and further attempts to obtain them 
would be futile, then also document 
this in the file and notify the Veteran 
accordingly.

5.  If and only if  the Veteran is 
determined to be on ACDUTRA or 
INACDUTRA during the summer of 1965, 
then the RO/AMC shall schedule the 
Veteran for an appropriate 
VA examination to obtain a medical 
nexus opinion indicating whether it is 
at least as likely as not 
(50 percent or more probable) that his 
current left shoulder disability is 
attributable to his military service - 
particularly his military service 
during the summer of 1965.  

Inform the designated examiner that the 
term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

The examiner should discuss the 
rationale of the opinion, whether 
favorable or unfavorable.  The claims 
file, including a complete copy of this 
remand, must be made available to the 
examiner for review of the pertinent 
medical and other history.

Advise the Veteran that failure to 
report for his scheduled VA 
examination, without good cause, 
may have adverse consequences on his 
claim.

6.  The RO/AMC shall schedule the 
Veteran for an audiological examination 
to ascertain the current nature and 
severity of his bilateral hearing loss 
and tinnitus.  The examiner should 
review the claims file and should note 
that review in the report.  

The examiner should opine as to whether 
it is at least as likely as not that 
the Veteran's hearing loss and tinnitus 
are causally related to his period of 
active service, including his presumed 
exposure to excessive rifle noise 
during service, or as to whether an 
alternative etiology is more likely.  

Because the Veteran is competent to 
report the onset of diminished hearing 
acuity and tinnitus in service, as this 
requires only personal knowledge, not 
medical expertise, as it comes to him 
through his senses, the examiner must 
specifically address the Veteran's 
report of his hearing loss and tinnitus 
having first manifested during his 
period of active service in determining 
whether his current hearing loss is 
related to active service.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (an 
examination was inadequate where the 
examiner did not comment on the 
Veteran's report of in-service injury 
and instead relied on the absence of 
evidence in the Veteran's service 
medical records to provide a negative 
opinion).  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale.

Appropriate testing, including a 
controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry 
test, should be conducted.  The examiner 
should specifically report the auditory 
thresholds in the applicable 
frequencies.  

The term "at least as likely as not" 
does not mean merely within the realm 
of medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

The examiner must discuss the rationale 
of the opinion, whether favorable or 
unfavorable.

The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the pertinent medical and other 
history.

Advise the Veteran that failure to 
report for this scheduled VA 
examination, without good cause, may 
have adverse consequences on his 
claims.

7.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claim 
adjudication.

8.  Then readjudicate the Veteran's 
claims in light of the additional 
evidence.  If the claims are not 
granted to his satisfaction, send the 
Veteran and his representative a 
supplemental statement of the case 
(SSOC) and give them an opportunity to 
respond to it before returning the file 
to the Board for further appellate 
consideration of the claims.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument 
concerning the claims the Board has remanded to the RO via 
the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

 The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  
No inference should be drawn regarding the final disposition 
of these claims as a result of this action.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


